PROVOSTY, J.
The defendant having, in the exercise of his functions of sheriff, made a seizure of plaintiff’s property in satisfaction of a tax imposed by the police jury of the parish whereof defendant was sheriff, the present suit was brought against him to enjoin- the seizure, on the ground that the *1079said tax was illegal, and an order was obtained against him directing him to show cause on a day fixed why an injunction should not issue against him, enjoining him from collecting said tax. He excepted that the proper parties had not been made to the suit; that the police Jury of Iberia parish was the real party in interest, and should have been made a party; and he at the same time averred that said tax was valid. The case was tried, and the rule to show cause was dismissed, and the defendant was ordered to proceed with the collection of the tax, and the plaintiff took a suspensive appeal to this court.
The defendant and appellee has filed an answer to the appeal, in which he informs this court that since the appeal was taken his term of office has expired, and his successor has been duly qualified, and has entered upon the functions of his office, and that he, the appellee, is no longer qualified to stand in Judgment in the matter.
The suit having been brought against the defendant distinctly in his official capacity, he is right in saying he no longer has quality to stand in Judgment in the matter.
The defendant and appellee, Albert Broussard, is therefore dismissed as a party to the suit, subject, however, to the right of the plaintiff and appellant to make his successor a party defendant and appellee in his place.